 

Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is entered into on April 5, 2018, to be
effective as of January 1, 2018 (the “Effective Date”), between PARADISE, INC.
(the “Company”), a Florida corporation, and RANDY S. GORDON (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee desires to be employed by the Company on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 

1.            EMPLOYMENT AND DUTIES. Subject to the terms and conditions of this
Agreement, the Company agrees to employ the Employee, and the Employee hereby
agrees to serve the Company, as President and Chief Executive Officer. The
Employee shall report directly to the Company’s Board of Directors and shall
render to the Company such management and policy-making services of the type
customarily performed by persons serving in similar capacities with other
employers that are similar to the Company, together with such other duties with
which he is charged by the Company’s Articles of Incorporation or Bylaws (or any
similar governance instruments) and subject to the overall direction and control
of the Company’s Board of Directors. The Employee accepts such employment and
agrees to devote his best efforts and substantially all of his business time,
skill, labor and attention to the performance of such duties. The Employee
agrees not to engage in or be concerned with any other commercial duties or
pursuits during the Term (as hereinafter defined); provided, however, that the
Employee may be involved in a passive capacity in a non-competitive business
subject to the prior written approval of the Company’s Board of Directors.
Furthermore, the Employee shall assume and competently perform such reasonable
responsibilities and duties as may be assigned to him from time to time by the
Board of Directors of the Company. To the extent that the Company shall have any
parent, subsidiary, affiliated corporation, partnership, or joint venture
(collectively “Related Entities”), the Employee shall perform such duties to
promote these entities and their respective interests to the same extent as the
interests of the Company without additional compensation. At all times, Employee
agrees that he has read and will abide by, and prospectively will read and abide
by, any employee handbook, policy, or practice that the Company or Related
Entities has or hereafter adopts with respect to its executive officers or its
employees generally.

 

2.            TERM. The employment of the Employee under this Agreement
commences on the Effective Date and unless earlier terminated pursuant to the
terms of this Agreement will continue through and including the close of
business on the second anniversary of the Effective Date (the “Initial Term”).
At and after the end of the Initial Term, this Agreement shall continue to renew
automatically on the last day of the Initial Term, or the second anniversary of
the last day of the Initial Term, as applicable, for successive two (2)-year
terms (each such two (2)-year term, a “Renewal Term,” and the Initial Term and
any and all Renewal Terms collectively, the “Term”) unless the Company provides
to the Employee, at least one-hundred and twenty (120) days prior to the
expiration of the Initial Term or Renewal Term, as applicable, written
notification that it intends not to renew this Agreement. Notwithstanding
anything to the contrary herein, this Agreement may be terminated in accordance
with Section 5 hereof (with the exception of the obligations of the parties
hereunder that shall survive any such termination). Expiration of this Agreement
will not affect the rights or obligations of the parties hereunder arising out
of, or relating to, circumstances occurring prior to the expiration of this
Agreement, which rights and obligations will survive the expiration of this
Agreement.

 

 

 

  

3.            COMPENSATION.

 

(a)          Annual Base Salary. The Employee shall receive, and the Company
shall pay, an annual base salary of such amount as shall be determined on an
annual basis by the Compensation Committee of the Company’s Board of Directors
or, to the extent there is no such committee, the full Board of Directors (such
committee or the full Board of Directors, as applicable, the “Committee”), but
not less than $215,000 (the “Base Salary”). The Base Salary shall be payable in
equal installments in accordance with the policy then prevailing for the
Company’s Employees. Following a Change of Control, the Employee’s annual base
salary shall not be decreased and shall be increased on an annual basis by an
amount at least equal to the average base salary increase, expressed as a
percentage, provided to executives of the Company of comparable status and
position to the Employee. The Employee also shall be entitled, during the Term,
to participate in and receive payments from all other incentive compensation
plans as may be adopted by the Company as are made available to other Employees
of the Company.

 

(b)          Bonus. The Employee shall be eligible to earn an annual bonus in an
amount to be determined by the Committee in its sole discretion, with any such
bonus payable only if the Employee is employed by the Company on the last day of
the fiscal year to which such bonus relates. The annual target bonus shall be
$50,000, with the actual bonus payable to the Employee and the parameters to be
used in calculating such bonus to be determined by the Committee in its sole
discretion. Any bonus so payable shall be paid to the Employee within a
reasonable time, but in no event later than ninety (90) calendar days, after the
last day of the fiscal year to which such bonus relates.

 

(c)          Payments. All amounts paid pursuant to this Agreement shall be
subject to withholding or deduction by reason of the Federal Insurance
Contribution Act, federal income tax, state and local income tax, if any, and
comparable laws and regulations.

 

 2 

 

 

(d)          Other Benefits and Perquisites. The Employee shall be reimbursed by
the Company for all reasonable and customary travel and other business expenses
incurred by him in the performance of his duties hereunder in accordance with
the Company’s standard expense verification practices. The Employee shall be
entitled to that number of weeks paid vacation per year that is available to
other Employees of the Company, and shall be eligible to participate in such
life insurance, health insurance (i.e., medical, dental and/or vision coverage),
disability insurance and benefit, and other employee benefits plans, if any,
which the Company may from time to time make available to its employees
generally on such terms as are available to such employees; provided, however,
that any such health insurance shall cover the Employee and his spouse and
dependent children, and the Employee shall in any event be entitled to life
insurance, with premiums therefor paid by the Company, and provided, further,
that if and to the extent the payment of life insurance premiums by the Company
represents taxable income to the Employee, the Company shall pay to the
Employee, consistent with prior practice, an additional amount (the “Life
Insurance Gross-Up Payment”) equal to the sum of the tax attributable to such
taxable income plus the amount necessary to put the Employee in the same
after-tax position (taking into account any and all applicable federal, state,
local and foreign income, employment and excise taxes (including such tax and
any income and employment taxes imposed on the Life Insurance Gross-up Payment))
that he would have been in if the Employee had not incurred any tax liability in
connection with the payment of such premiums by the Company. The Company shall
furthermore, consistent with prior practice, pay the Employee’s membership dues
in a country or similar club of the Employee’s choosing, as well as related club
fees and expenses actually incurred by the Employee, including without
limitation green fees and the cost of dining at such club (all subject to a cap
to be determined by the Committee from time to time)(collectively, the “Country
Club Costs”), provided, however, that the Employee may elect, in lieu of having
the Company pay such Country Club Costs on behalf of the Employee, to have the
Company pay the Employee a monthly cash stipend in an amount equal to the
Country Club Costs. If the Employee is not a member in a country or similar
club, the cash stipend payable to the Employee pursuant to the immediately
preceding sentence shall be calculated on the basis of the Country Club Costs
paid by the Company on behalf of executives of the Company that are similarly
situated. If and to the extent the payment of Country Club Costs or such cash
stipend by the Company represents taxable income to the Employee, the Company
shall pay to the Employee, consistent with prior practice, an additional amount
(the “Club Gross-Up Payment”) equal to the sum of the tax attributable to such
taxable income plus the amount necessary to put the Employee in the same
after-tax position (taking into account any and all applicable federal, state,
local and foreign income, employment and excise taxes (including such tax and
any income and employment taxes imposed on the Club Gross-up Payment)) that he
would have been in if the Employee had not incurred any tax liability in
connection with the payment of such Country Club Costs or cash stipend by the
Company.

 

(e)           On and after a Change of Control, the Employee shall be included:
(i) to the extent eligible thereunder (which eligibility shall not be
conditioned on Employee’s salary grade or on any other requirement which
excludes persons of comparable status to Employee unless such exclusion was in
effect for such plan or an equivalent plan immediately prior to the Change of
Control), in any and all plans providing benefits for the Company’s salaried
employees in general (including but not limited to life insurance, health
insurance, disability insurance and benefit, and other employee benefit plans)
and (ii) in plans provided to executives of the Company of comparable status and
position to Employee (including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement, stock option, stock
appreciation, stock bonus, cash bonus and comparable plans); provided that in no
event shall the aggregate level of benefits under the plans described in clause
(i) and the plans described in clause (ii), respectively, in which Employee is
included be less than the aggregate level of benefits under plans of the Company
of the type referred to in such clause, respectively, in which Employee was
participating immediately prior to the Change of Control. The Employee shall
also be entitled to continued use of a leased car of a make and model comparable
to the make and model of the Company car used by the Employee immediately prior
to the Change of Control, with lease payments and payments of car operating,
maintenance and insurance costs, to be made by the Company.

 3 

 

  

4.            NON-COMPETITION, NON-SOLICITATION AND NON-DISCLOSURE REQUIREMENTS.

 

(a)          Employee acknowledges that his services are of a special, unique,
extraordinary and intellectual character, and his position with the Company
places him in a position of confidence and trust with customers, suppliers and
employees of the Company and other Related Entities. The Employee further
acknowledges that the rendering of services under this Agreement necessarily
requires the disclosure to him of confidential information (as defined below) of
the Company and/or Related Entities. The Employee and the Company agree that
both prior to and during his course of employment with the Company, the Employee
had, has and will continue to develop personal relationships with the Company’s
financiers, customers, suppliers and employees, and that the Employee holds a
position of substantial trust and confidence. As a consequence, the Employee
agrees that it is reasonable and necessary for the protection of goodwill and
legitimate business interests of the Company and Related Entities that the
Employee make the covenants contained herein, that the covenants are a material
inducement for the Company to employ the Employee and to enter into this
Agreement, and that the covenants are given as an integral part of and incident
to this Agreement.

 

(b)          The Employee covenants and agrees that during his employment by the
Company (whether during the Term hereof or otherwise), and thereafter for a
period of one (1) year following the termination of the Employee’s employment
with the Company, he will not:

 

(i)          directly or indirectly engage in, continue in or carry on the
business of the Company or any Related Entity, or any business substantially
similar thereto (collectively with the business of the Company and all Related
Entities, the “Business”), including owning or controlling any financial
interest in, any corporation, partnership, firm or other form of business
organization which competes with or is engaged in or carries on any aspect of
the Business;

 

(ii)         directly or indirectly, assist, promote or encourage any employees
or clients, or potential employees or clients, of the Company or Related
Entities to terminate or discontinue their relationship in order to pursue
opportunities or employment with any competitor of the Company or Related
Entities;

 

(iii)        consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become, during the Employee’s employment with the
Company, a competitor of the Company or any Related Entity, in any aspect of the
Business, including, but not limited to: advertising or otherwise endorsing the
products of any such competitor; soliciting customers or otherwise serving as an
intermediary for any such competitor; or loaning money or rendering any other
form of financial assistance to or engaging in any form of business transaction
whether or not on an arms’ length basis with any such competitor; or

 

 4 

 

 

(iv)        engage in any practice the purpose of which is to evade the
provisions of this Agreement or to commit any act which is detrimental to the
successful continuation of, or which adversely affects, (A) the business of the
Company or the Related Entities or (B) the Company or the Related Entities;

 

provided, however, that the foregoing shall not preclude the Employee’s
beneficial ownership of not more than 5% of the equity securities of a
corporation which has such securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(c)          The Employee acknowledges that the inventions, innovations,
software, trade secrets, business plans, financial strategies, finances, and all
other confidential or proprietary information with respect to the business and
operations of the Company and Related Entities are valuable, special and unique
assets of the Company. The Employee agrees not to, at any time during his
employment by the Company (whether during the Term hereof or otherwise),
disclose, directly or indirectly, to any person or entity, or use or authorize
or propose to authorize any person or entity to use any confidential or
proprietary information with respect to the Company or Related Entities without
the prior written consent of the Company including, without limitation,
information as to the financial condition, results of operations, identities of
clients or prospective clients, products under development, acquisition
strategies or acquisitions under consideration, pricing or cost information,
marketing strategies or any other information relating to the Company or any of
the Related Entities which could be reasonably regarded as confidential.
However, this does not include information which is or shall become generally
available to the public other than as a result of disclosure by the Company or
Related Entities or any of their agents, affiliates or representatives or a
person to whom any of them has provided such information.

 

(d)          The Employee agrees that the geographic scope of this covenant not
to compete shall extend to (i) the United States and Canada and (ii) such
broader geographic area where the Company conducts business at any time during
the Employee’s employment by the Company (whether during the Term hereof or
otherwise).

 

(e)          In the event of any breach of the above covenants in this Section
4, the Employee recognizes that the remedies at law will be inadequate and that
in addition to any relief at law which may be available to the Company for such
violation or breach and regardless of any other provision contained in this
Agreement, the Company shall be entitled to equitable remedies (including an
injunction) and such other relief as a court may grant after considering the
intent of this Section 4.

 

(f)          In the event a court of competent jurisdiction determines that the
provisions of the above covenants in this Section 4 are excessively broad as to
duration, geographic scope, prohibited activities or otherwise, the parties
agree that such covenants shall be reduced or curtailed to the extent necessary
to render them enforceable.

 

 5 

 

  

5.            TERMINATION.

 

(a)          Death. The Employee’s employment hereunder shall terminate upon his
death.

 

(b)          Disability. If, during the Term, the Employee becomes physically or
mentally disabled in accordance with the terms and conditions of any disability
insurance policy covering the Employee or, if due to such physical or mental
disability, the Employee becomes unable for a period of more than one hundred
eighty (180) consecutive days to perform his duties hereunder on substantially a
full-time basis as determined by the Company in its reasonable discretion, the
Company may, at its option, terminate the Employee’s employment hereunder upon
not less than thirty (30) days’ written notice of termination.

 

(c)          Cause. The Company may terminate this Agreement at any time with
Cause. As used in this Agreement, “Cause” shall mean the following: (1) a
material violation of the Company’s policies or practices which reasonably
justifies termination in the judgment of the Company’s Board of Directors; (2)
the Employee being charged with a felony; (3) the commission by the Employee of
any act which would reasonably be expected in the judgment of the Company’s
Board of Directors to materially injure the reputation, business, or business
relationships of the Company or Related Entities; or (4) any material breach by
Employee of this Agreement. The Company may terminate this Agreement with Cause
as defined in clauses (4) above upon fifteen (15) business days’ prior written
notice (the “Cause Notification Period”) to Employee, but such termination shall
only become effective in the event of Employee’s failure to cure (if capable of
being cured) the applicable breach, to the reasonable satisfaction of Company,
prior to the end of the Cause Notification Period. The Company may terminate
this Agreement without notice at any time with Cause as defined in clause (1),
(2), or (3) above. In the event of a termination with Cause, the Company shall
be relieved of all its obligations to the Employee provided for by this
Agreement, and all payments to the Employees hereunder shall immediately cease
and terminate.

 

(d)          Involuntary Termination by Employee. The Employee may terminate his
employment hereunder upon (i) a good faith determination by the Employee that
there has been a material breach of the Agreement by the Company, (ii) a
material adverse change in the Employee’s working conditions or status, (iii) a
significant relocation of the Employee’s principal office, or (iv) during the
twenty-four (24) months following a Change of Control, a good faith
determination by the Employee that there has been any of the following: a breach
of the Agreement by the Company, any adverse change in the Employee’s working
conditions, status, authority, duties, responsibilities or any requirement that
the Employee relocate his principal office to a location that is more than
twenty (20) miles from the location of the Employee’s principal office
immediately prior to the Change of Control (any one of the preceding
constituting “Good Reason”), by delivering written notice of termination to the
Company indicating in reasonable detail the facts and circumstances alleged to
provide a basis for such termination and shall cease performing the Employee’s
duties hereunder on the date which is ten (10) days after delivery of the
notice, which date shall also be the date of termination of the Employee’s
employment and the final day of the ten (10) day “Good Reason Notification
Period”, but such termination shall only become effective in the event of the
Company’s failure to cure the applicable breach or violation, to the reasonable
satisfaction of the Employee, prior to the end of the Good Reason Notification
Period.

 

 6 

 

  

(e)          Voluntary Termination by Employee. The Employee agrees to provide
the Company with at least twenty (20) business days’ (“Termination Notice
Period”) prior written notice of his intent to terminate employment voluntarily.
Failure to provide such notice terminates the Employee’s entitlement to payment
of accrued, unused benefits, such as vacation. However, the Company reserves the
right to terminate the Employee before the end of the Termination Notice Period,
provided that the Company pays the Employee the salary that he would have
received from the date of the last payroll payment to the end of the Termination
Notice Period. Such salary shall be paid in accordance with the Company’s normal
payroll procedures applicable to base salary. During the Termination Notice
Period, the Employee agrees to make a good faith effort to perform the duties
described hereunder. If, during the Term, the Employee voluntarily terminates
his employment with the Company, the Company’s obligations, including payment
obligations, under this Agreement shall cease, except that the Company shall pay
the Employee the amount of base salary that he would have received from the date
of the last payroll payment to the end of the Termination Notice Period in
accordance with the Company’s normal payroll procedures applicable to base
salary.

 

(f)          Severance Payments. In the event of a termination of the Employee’s
employment occurring (x) by the Company other than for Cause (which termination
shall be deemed to include the Company’s non-renewal of the Initial Term or
Renewal Term, as applicable, pursuant to Section 2 hereof) or (y) by the
Employee in a manner which satisfies Section 5(d):

 

(i)          The Company shall pay the Employee (subject to the provisions of
Section 6) a one-time, lump-sum severance payment equal to the sum of: (A) the
Employee’s Base Salary in effect at the time of such termination and (B) the
Employee’s average bonus for the two (2) fiscal years immediately preceding such
termination (collectively, the “Severance Payment”). The Severance Payment shall
be paid to the Employee in cash equivalent on the date that is sixty (60) days
after the date of termination of the Employee’s employment; provided that, to
the extent required to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), all or a portion of the Severance Payment shall
be delayed until the first day of the seventh (7th) month following the month in
which the termination of the Employee’s employment occurs, without interest
thereon.

 

(ii)         The treatment of any outstanding equity awards shall be determined
in accordance with the terms of the equity incentive plan(s) under which such
awards were granted and the applicable award agreements.

 

(g)          Additional Benefits. In the event of a termination triggering
payments under Section 5(f) above, the Employee shall be entitled to the
following additional benefits:

 

 7 

 

 

(i) Until the earlier of twelve (12) months after the date of Employee’s
termination of employment or such time as Employee has obtained new employment
and is covered by benefits which in the aggregate are at least equal in value to
the following benefits, Employee shall continue to be covered, at the expense of
the Company, by the same or equivalent life insurance, hospitalization, medical,
dental and vision coverage as Employee received (or, if higher, as was required
hereunder) immediately prior to Employee’s termination of employment, subject to
the following: After the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv) and, if necessary, the Company shall amend such health plan
to comply therewith; and if provision of any such health benefits would subject
the Company or its benefits arrangements to a penalty or adverse tax treatment,
then the Company shall provide a cash payment to Employee in an amount
reasonably determined by the Company to be equivalent to the COBRA premiums for
similar benefits.

 

Notwithstanding anything to the contrary in this Agreement, if a Change of
Control occurs and the Employee’s employment with the Company is terminated
(other than a termination due to Employee’s death or as a result of Disability)
during the period of 180 days prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by Employee that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, then for all purposes
of this Agreement such termination of employment shall be deemed a termination
following such Change of Control.

 

(h)        General Release. Notwithstanding anything to the contrary herein, the
payments and benefits specified in Sections 5(f) and 5(g) above shall be in
consideration for, contingent on and subject to the Company receiving an
executed general release from the Employee containing terms reasonably
satisfactory to the Company that is effective and non-revocable by the 60th day
after the date of termination of the Employee’s employment.

 

(i)          Benefits Through Termination Date. The following shall apply upon
termination of the Employee’s employment: Notwithstanding anything to the
contrary herein contained, the Employee shall receive all compensation and other
benefits to which he was entitled under this Agreement or otherwise as an
employee of the Company through the termination date, including payments of Base
Salary accrued hereunder through the calendar month in which such termination
occurs and any earned but unpaid annual bonus with respect to any completed
fiscal year immediately preceding the termination, which shall be paid on the
otherwise applicable payment date; provided that, if the Employee’s employment
is terminated by the Company for Cause, then any such accrued but unpaid annual
bonus shall be forfeited.

 

 8 

 

  

6.            TAX PROVISIONS.

 

(a)          Limitation on Parachute Payments. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or payments to or for the benefit of the
Employee under any other agreement or plan (collectively, the “Change of Control
Benefits”), would constitute an “excess parachute payment,” then the Change of
Control Benefits to be made to the Employee shall be reduced such that the value
of the aggregate Change of Control Benefits that the Employee is entitled to
receive shall be One Dollar ($1) less than the maximum amount which the Employee
may receive without becoming subject to the tax imposed by Section 4999 of the
Code (or any successor provision) or which the Company may pay without loss of
deduction under Section 280G(a) of the Code (or any successor provision);
provided that the foregoing reduction in the amount of Change of Control
Benefits shall not apply if the after-tax value to the Employee of the Change of
Control Benefits prior to reduction in accordance herewith is greater than the
after-tax value to the Employee if the Change of Control Benefits are reduced in
accordance herewith. For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Code Section 280G, and such “parachute payments” shall be valued as provided
therein.

 

(b)         Opinion. For purposes of this Section, within thirty (30) days after
notice by one party to the other of its belief that there is a payment or
benefit due the Employee that will result in an excess parachute payment as
defined in Section 280G of the Code or any successor provision thereto, the
Employee and the Company shall obtain, at the Company’s expense, the opinion
(which need not be unqualified) of nationally recognized tax counsel or tax
accounting firm (“Tax Counsel”) selected by the Company’s independent auditors
and acceptable to the Employee, which sets forth (A) the “base amount” within
the meaning of Section 280G; (B) the aggregate present value of the payments in
the nature of compensation to the Employee as described in Section 280G(b)(2)(A)
(ii); (C) the amount and present value of any “excess parachute payment” within
the meaning of Section 280G(b)(1) without regard to the limitations of this
Section 6; (D) the after-tax value of the Change of Control Benefits if the
reduction in Change of Control Benefits contemplated under this Section 6 did
not apply; and (E) the after-tax value of the Change of Control Benefits taking
into account the reduction in Change of Control Benefits contemplated under this
Section 6. For purposes of determining the after-tax value of the Change of
Control Benefits, the Employee shall be deemed to pay federal income taxes and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the payment is to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of the Employee’s domicile for income tax purposes on the date the
payment is to be made, net of the maximum reduction in federal income taxes that
may be obtained from deduction of such state and local taxes.

 

In the event that a reduction is to be made under this Section 6, the Change of
Control Benefits shall be reduced or eliminated by applying the following
principles, in order: (i) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (ii) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (iii) cash payments shall be reduced prior to non-cash
benefits; provided, however, that if the foregoing order of reduction or
elimination would violate Section 409A of the Code, then the reduction shall be
made pro rata among the payments or benefits included in the Change of Control
Benefits (on the basis of the relative present value of the parachute payments).
For purposes of this Agreement, the value of any noncash benefits or any
deferred payment or benefit, and all present economic values, shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G, which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Employee. Such
opinion shall be dated as of the date of termination of the Employee’s
employment and addressed to the Company and the Employee and shall be binding
upon the Company and the Employee.

 

 9 

 

  

The provisions of this Section 6(b), including the calculations, notices and
opinions provided for herein shall be based upon the conclusive presumption that
the compensation earned by the Employee pursuant to the Company’s compensation
programs prior to a change of control is reasonable; provided, however, that in
the event such Tax Counsel so requests in connection with the opinion required
by this Section 6(b), the Company shall obtain at its expense, and Tax Counsel
may rely on in providing the opinion, the advice of a firm of recognized
Employee compensation consultants as to the reasonableness of any item of
compensation to be received by the Employee.

 

(c)          Effect of Change in Law. In the event that the provisions of
Sections 280G and 4999 of the Code (or any successor provisions) are repealed,
this Section 6 shall cease to be effective on the effective date of such repeal.
The parties to this Agreement recognize that final regulations promulgated under
Section 280G of the Code may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of such final regulations, this
Agreement may be modified as the parties hereto may in good faith deem necessary
in light of the provisions of such regulations to achieve the purposes of this
Agreement, and that consent to such modification shall not be unreasonably
withheld.

 

7.            SUCCESSORS.

 

(a)          If the Company sells, assigns or transfers all or substantially all
of its business and assets to any Person (as defined in Appendix A hereto) or if
the Company merges into or consolidates or otherwise combines (where the Company
does not survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Employee, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
material breach of this Agreement. In case of such assignment by the Company and
of assumption and agreement by such Person, as used in this Agreement, “Company”
shall thereafter mean such Person which executes and delivers the agreement
provided for in this Section 7 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law, and this Agreement shall
inure to the benefit of, and be enforceable by, such Person. The Employee shall,
in the Employee’s discretion, be entitled to proceed against any or all of such
Persons, any Person which theretofore was such a successor to the Company (as
defined in the first paragraph of this Agreement) and the Company (as so
defined) in any action to enforce any rights of the Employee hereunder. Except
as provided in this Subsection, this Agreement shall not be assignable by the
Company. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company.

 

 10 

 

  

(b)          This Agreement and all rights of the Employee shall inure to the
benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. All amounts
payable to the Employee under Sections 3, 5, 7 and 8 of this Agreement if the
Employee had lived shall be paid, in the event of the Employee’s death, to the
Employee’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Company, as such terms are in effect on the date of the Employee’s death, that
expressly govern benefits under such plan in the event of the Employee’s death.

 

8.            INDEMNIFICATION. In the event that the Employee is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by the Employee or the Company related to any contest or
dispute between the Employee and the Company or any of its affiliates with
respect to this Agreement or the Employee's employment hereunder, by reason of
the fact that the Employee is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Employee shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company's bylaws from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys' fees). Costs and expenses
incurred by the Employee in defense of such Proceeding (including attorneys'
fees) shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of
the Employee to repay the amounts so paid if it shall ultimately be determined
that the Employee is not entitled to be indemnified by the Company under
this Agreement.

 

9.             SEVERABILITY. The provisions of this Agreement shall be regarded
as divisible, and the parties agree that if any of said provisions or any part
hereof shall under any circumstances be deemed or declared invalid, inoperative
or unenforceable, then the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

 

10.          AMENDMENT. This Agreement may not be amended or modified at any
time except by written instrument executed by the Company and the Employee.

 

11.           WITHHOLDING. The Company shall be entitled to withhold from
amounts to be paid to the Employee hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law (unless the Employee has otherwise
indicated in writing). The Company shall be entitled to rely on an opinion of
nationally recognized tax counsel if any question as to the amount or
requirement of any such withholding shall arise.

 

 11 

 

  

12.           CLAWBACK. The Employee agrees that any incentive-based
compensation and benefits provided by the Company under this Agreement or
otherwise are subject to recoupment or clawback (a) if the Company is required
to file an adverse restatement of earnings and the Committee determines that
the Employee was involved, or had knowledge of or should have known that the
earnings at issue were materially false or misleading when originally filed and
the materially false or misleading earnings resulted in compensation to the
Employee that otherwise would not have been earned, vested or paid, (b) under
any applicable Company clawback or recoupment policy that is generally
applicable to the Company's executives, as may be in effect from time to time,
or (c) as required by law or under applicable stock exchange listing rules. For
the sake of clarity, as used in this Section 12, “incentive-based compensation”
shall not include Base Salary.

 

13.          NOTICE. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when actually received, whether hand-delivered, sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents (as long as receipt is acknowledged) or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Employee, to the Employee at the Employee’s address then reflected in
the records of the Company.

 

If to the Company, to:

 

Paradise, Inc.

1200 W. Dr. Martin Luther King, Jr. Blvd.

Plant City, Florida 33563

Attn: Chairman of the Board of Directors

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

 

14.          NO WAIVER; ENTIRE AGREEMENT. No waiver by any party hereto of any
breach of this Agreement by any other party hereto shall be deemed a waiver of
any similar or dissimilar term or condition at the same or at any prior or
subsequent time. This Agreement and any equity award agreements between the
Company and the Employee constitute the entire agreement between the parties
hereto with respect to the Employee’s employment by the Company and there are no
agreements or representations, oral or otherwise, expressed or implied, with
respect to or related to the employment of the Employee which are not set forth
in this Agreement or such equity award agreements.

 

15.           NO ASSIGNMENT. Except as expressly set forth herein, no party
shall assign any of his or its rights under this Agreement without the prior
written consent of the other party and any attempted assignment without such
prior written consent shall be null and void and without legal effect.

 

 12 

 

 

16.          COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may be effective upon the execution and delivery by any party hereto of
facsimile copies of signature pages hereto duly executed by such party;
provided, however, that any party delivering a facsimile signature page
covenants and agrees to deliver promptly after the date hereof two (2) original
copies to the other party hereto.

 

17.          GOVERNING LAW.

 

(a)          The validity, interpretation, construction and performance of this
Agreement shall be governed by the internal laws of the State of Florida, except
that Section 17(b) shall be construed in accordance with the Federal Arbitration
Act if arbitration is chosen by the Employee as the method of dispute
resolution.

 

(b)          Any dispute arising out of this Agreement shall, at the Employee’s
election, be determined by either (i) arbitration under the rules of the
American Arbitration Association then in effect (but subject to any evidentiary
standards set forth in this Agreement), in which both parties shall be bound by
the arbitration award, or (ii) by litigation. Whether the dispute is to be
settled by arbitration or litigation, the venue for such arbitration or
litigation, as the case may be, shall be Tampa, Florida. The parties consent to
personal jurisdiction in each trial court in the selected venue having subject
matter jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.

 

18.          CERTAIN RULES OF CONSTRUCTION; CODE SECTION 409A.

 

(a)          No party shall be considered as being responsible for the drafting
of this Agreement for the purpose of applying any rule construing ambiguities
against the drafter or otherwise. No draft of this Agreement shall be taken into
account in construing this Agreement. Any provision of this Agreement which
requires an agreement in writing shall be deemed to require that the writing in
question be signed by the Employee and an authorized representative of the
Company.

 

(b)          The Company and the Employee intend the terms of this Agreement to
be in compliance with Section 409A of the Code and the regulations promulgated
thereunder. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner that avoids a violation of Section
409A of the Code. The phrase “termination of the Employee’s employment” and
similar phrases in this Agreement shall mean the Employee’s “separation from
service” as defined in Section 409A of the Code. With respect to any
reimbursement or in-kind benefit arrangements of the Company provided for herein
that constitute deferred compensation for purposes of Section 409A of the Code,
the following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid if such limit is imposed on all participants),
(ii) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred (or such
earlier deadline as may be imposed by the Company’s applicable generally
applicable policies and procedures), and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

 13 

 

  

(c)           The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit, including but not limited
to consequences related to Section 409A of the Code.

 

(d)          If, after the date of a Change of Control of the Company, any
payment amount or the value of any benefit under this Agreement is required to
be included in the Employee’s income prior to the date such amount is actually
paid or the benefit provided as a result of the failure of this Agreement (or
any other arrangement that is required to be aggregated with this Agreement
under Code Section 409A) to comply with Code Section 409A, then the Employee
shall receive a distribution, in a lump sum, within 90 days after the date it is
finally determined that the Agreement (or such other arrangement that is
required to be aggregated with this Agreement) fails to meet the requirements of
Section 409A of the Code; such distribution shall equal the lesser of (i) the
amount required to be included in the Employee’s income as a result of such
failure and (ii) the benefits otherwise due hereunder, and shall in any event
reduce the amount of payments or benefits otherwise due hereunder.

 

19.           DOLLAR AMOUNTS. All dollar amounts set forth herein refer to U.S.
dollars.

 

20.           HEADINGS. The headings herein contained are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

 

[Signature Page Follows]

 

 14 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  PARADISE, INC.       /s/ Melvin S. Gordon   Chairman and Director      
EMPLOYEE:       /s/ Randy S. Gordon   Randy S. Gordon

 

[Signature Page: Paradise, Inc. – Randy Gordon Employment Agreement]

 

 

 

 

APPENDIX A

 

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred upon the earlier of:

 

(i) The acquisition, without prior approval by the Board of Directors of the
Company (the “Board”), by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than twenty-five percent (25%) of
either:

 

(A) The then outstanding shares of common shares of the Company (the
“Outstanding Company Common Stock”) or

 

(B) The combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Company
Voting Securities”); or

 

(ii) Individuals who, as of January 1, 2018, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to January 1,
2018, whose election or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

 

(iii) Consummation of a reorganization, merger, amalgamation, arrangement,
consolidation or other business combination (a “Business Combination”), in each
case, with respect to which the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own as a group, directly or indirectly, 50%
or more of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination;

 

(iv) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition; or

 

 

 

  

(v) a determination by the Board, in view of the then current circumstances or
impending events, that a change of control of the Company has occurred or is
imminent, which determination shall be made for the specific purpose of
triggering the operative provisions of this Agreement.

 

If a payment is considered deferred compensation subject to the provisions of
Code Section 409A, then the foregoing definition shall be deemed amended to the
minimum extent necessary to comply with Code Section 409A.

 

 

 

 

